DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ALFREDO BLESS,
                             Appellant,

                                    v.

                   ECHO GROUP HOLDINGS, LLC,
                           Appellee.

                              No. 4D18-3053

                          [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2017-CA-
013622-XXXX-MB.

  Alfredo Bless, West Palm Beach, pro se.

  Therese A. Savona of Cole, Scott & Kissane, P.A., Orlando, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.